Citation Nr: 0929983	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-03 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to support of a home-based woodworking activity 
and hobby under Title 38, United States Code, Chapter 31.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is service-connected and currently assigned a 
100 percent disability evaluation for posttraumatic stress 
disorder (PTSD) and major depressive disorder with mood 
congruent psychotic features and a 10 percent disability 
evaluation for tinnitus, which have rendered a vocational 
goal unfeasible.

3.  A home-based woodworking activity and hobby is not 
necessary to improve the Veteran's independence in daily 
living.


CONCLUSION OF LAW

The criteria for entitlement to support of a home-based 
wooodworking activity and hobby pursuant to Title 38, United 
States Code, Chapter 31, Individual Independent Living 
Program, have not been met. 38 U.S.C.A. §§ 3104, 3109, 3120 
(West 2002); 38 C.F.R. §§ 21.76(a)(2), 21.160, 21.162 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008). The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

Nevertheless, because the claim in this case is governed by 
the provisions of Chapter 31 of Title 38 of the United States 
Code, the law pertaining to the duty to notify and to assist 
and its implementing regulations are not applicable to such 
claims. See Barger v. Principi, 16 Vet. App. 132, 138 (2002); 
Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding 
the fact that such law is not controlling in these matters, 
the Board has reviewed the case for purposes of ascertaining 
that the appellant has had a fair opportunity to present 
arguments and evidence in support of his claim.

The Board notes that the relevant and probative evidence 
consists of evidence regarding the Veteran's entitlement to 
support of a home-based woodworking activity and hobby under 
a program of Independent Living Services.  That evidence, 
including VA medical records, an Independent Living Skills 
Evaluation, and a Vocational Testing Report, is associated 
with the claims file.  Moreover, the Veteran has not made the 
Board aware of any additional evidence that needs to be 
obtained prior to appellate review.

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
Veteran's appeal has been obtained.  Every possible avenue of 
assistance has been explored, and the Veteran has had ample 
notice of what might be required or helpful to establish his 
claim. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Simply put, the record is complete regarding the claim for 
support of a home-based woodworking activity and hobby under 
a program of Independent Living Services and that matter is 
ready for appellate review.


Law and Analysis

VA may conduct programs of independent living services for 
severely handicapped persons.  See 38 U.S.C.A. § 3120(a).  VA 
may also provide a program of independent living services and 
assistance under this section only to a veteran who has a 
serious employment handicap resulting in substantial part 
from a service-connected disability, and it has been 
determined that the achievement of a vocational goal is not 
currently feasible.  See 38 U.S.C.A. § 3120(b).

The purpose of independent living services is to assist 
eligible veterans whose ability to function independently in 
family, community, or employment, is so limited by the 
severity of disability (service- and nonservice-connected) 
that vocational or rehabilitation services need to be 
appreciably more extensive than for less disabled veterans. 
See 38 C.F.R. § 21.160(a).

The term "independence in daily living" means the ability 
of a veteran, without the services of others or with a 
reduced level of the services of others to live and function 
within the veteran's family or community. See 38 C.F.R. § 
21.160(b).  Independent living services may be furnished: (1) 
as part of a program to achieve rehabilitation to the point 
of employability; (2) as part of an extended evaluation to 
determine the current reasonable feasibility of achieving a 
vocational goal; (3) incidental to a program of employment 
services; or (4) as a program of rehabilitation services for 
eligible veterans for whom achievement of a vocational goal 
is not currently reasonably feasible.  This program of 
rehabilitation services may be furnished to help the veteran: 
(i) function more independently in the family and community 
without the assistance of others or a reduced level of the 
assistance of others; (ii) become reasonably feasible for a 
vocational rehabilitation program; or (iii) become reasonably 
feasible for extended evaluation. See 38 C.F.R. § 21.160(c).

The services which may be authorized as part of an Individual 
Independent Living Program include: (1) any appropriate 
service which may be authorized for a vocational 
rehabilitation program as that term is defined in Section 
21.35(i) except for a course of education or training as 
described in Section 21.120; and (2) independent living 
services offered by approved independent living centers and 
programs which are determined to be necessary to carry out 
the veteran's plan including: (i) evaluation of independent 
living potential; (ii) training in independent living skills; 
(iii) attendant care; (iv) health maintenance programs; and 
(v) identifying appropriate housing accommodations. See 38 
C.F.R. § 21.160(d).

A program of independent living services and assistance is 
approved when: (1) VA determines that achievement of a 
vocational goal is not currently reasonably feasible; (2) VA 
determines that the veteran's independence in daily living 
can be improved, and the gains made can reasonably be 
expected to continue following completion of the program; (3) 
all steps required by Sections 21.90 and 21.92 of this part 
for the development and preparation of an Individual 
Independent Living Program, have been completed; and (4) the 
VR&C Officer concurs in the program. See 38 C.F.R. § 
21.162(a).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to support of a home-based 
woodworking activity and hobby under a program of Independent 
Living Services.  Although the requested equipment may be 
potentially beneficial to the Veteran, it is not necessary 
for his independence in daily living.

The Veteran is service-connected and currently assigned a 100 
percent disability evaluation for posttraumatic stress 
disorder (PTSD) and major depressive disorder with mood 
congruent psychotic features and a 10 percent disability 
evaluation for tinnitus.  In July 2006, the RO determined 
that his service-connected disabilities materially 
contributed to his impairment of employability, that he had a 
serious employment handicap, and that achievement of a 
vocational goal was not currently reasonably feasible.  
Therefore, the Veteran is an appropriate candidate for 
independent living services. See 38 U.S.C.A. § 3120(b).

Based upon the satisfaction of the threshold criteria, the 
question before the Board then becomes whether or not the 
equipment requested by the Veteran is necessary to support 
his ability to live and function within his family or 
community.  Generally, this determination is made through a 
professional Independent Living Assessment.

In October 2006, such an assessment was completed.  It was 
noted that that the Veteran was able to perform many of his 
daily living tasks.  He did not have any issues with proper 
hygiene, transportation, budgeting, and money management.  He 
reported living with his girlfriend and indicated that he did 
about 25 percent of the cooking and cleaning in the house.  
The Veteran indicated that he did not feel comfortable going 
to the stores most of the time, although he sometimes went.  
The Independent Living Specialist also noted that the Veteran 
understood the importance of seeing a doctor regularly, had 
knowledge regarding his medications, and went to a therapist, 
the Vet Center, and Alcoholics Anonymous meetings to receive 
support in different areas of his life.  The Veteran 
indicated that his causes of stress included driving, being 
in large groups, being told what do by a supervisor, and 
people in general, as they irritate him.  He also discussed 
how his disabilities affected his life.  

The October 2006 Independent Living Specialist stated that 
the Veteran "would benefit" from the funding and equipment 
he needs to pursue his self-employment goal.  In particular, 
it was noted that he would like to go back to school to learn 
computer assisted drawing, so he can have a woodworking 
business out of his home.  The specialist commented that wold 
be very beneficial to the Veteran because of his issues with 
PTSD and being around larger groups of people.  It was noted 
that he would benefit from taking such classes over the 
Internet or in a small group setting.  The specialist 
concluded with a recommendation that the Veteran receive 
funding to go to school for computer assisted drawing, a 
laptop computer and software needed to start his home 
business, and woodworking tools.  

Following a review of the October 2006 assessment, an 
Independent Living Program was discussed with the Veteran.  
Community reintegration was identified as a legitimate need, 
and he was offered assistance in developing volunteer 
activities, such as Salvation Army or Habitat for Humanity.  
The Veteran declined the offered service indicating that he 
instead wanted computer assisted drawing classes, a 
woodworking home shop with tools, and a laptop computer with 
software programs. 

The RO subsequently denied the Veteran's request for the 
support of a home-based woodworking activity and hobby in 
January 2007 because he declined to accept the offer of 
assistance under an Independent Living Plan.  The February 
2007 Statement of the Case (SOC) also explained that the 
development of a hobby or recreational activity does not 
address a specific independent living need.  It was noted 
that the Veteran had chosen to decline the assistance offered 
in helping him identify and develop opportunities to pursue 
his woodworking and construction interests in a volunteer 
capacity.  Such activities would have allowed him to further 
develop his carpentry skills, rebuild interpersonal skills, 
and decrease his tendency to isolate.  

Although the evidence of record clearly shows that the 
Veteran is unable to work, he is able to live independently.  
As previously discussed, he is independent in his self-care 
skills and has maintained a relationship with his girlfriend.  
He provides his own transportation, manages his own budget, 
regularly attends medical appointments, and receives support 
from the Vet Center and Alcoholics Anonymous meetings. There 
has been no indication that a woodworking activity at home is 
necessary to the Veteran's maintenance of functioning 
independently or in the community.  

The Board does observe that a VA social worker and a VA 
physician submitted a letter in August 2006 indicating that 
it would be "therapeutically advantageous" for the Veteran 
to have a meaningful activity to occupy his time.  As such, 
they endorsed the Veteran's pursuit of woodworking as a hobby 
under Chapter 31, which would require the usage of hand and 
power tools.
 
Similarly, VA medical records dated in April 2007 noted that 
the Veteran had a serious and persistent mental illness that 
would benefit from increased reasons to live.  The 
psychiatrist commented that woodworking and education related 
thereto would reduce the Veteran's stress and decrease the 
likelihood that he would kill himself.

Although the Board has no reason to doubt that woodworking 
would be beneficial outlet for the Veteran, there is nothing 
in the record which indicates that it is necessary for 
independent living.  Specifically, a woodworking activity and 
hobby is not necessary to help him become reasonably feasible 
for a vocational rehabilitation program or for an extended 
evaluation, nor can it be used as incidental to a program of 
employment services.  In fact, the Veteran told a VA 
psychiatrist in November 2006 that he was not sure he could 
make a living with woodworking, but that he wanted something 
to keep him busy.  Additionally, the requested equipment is 
not required to allow the Veteran to achieve independent 
living.

The Board notes that VA has wide discretion in the types of 
equipment and services to be approved.  However, as noted by 
VA General Counsel, in making a determination for approving 
such service "The operative word....is 'necessary', that is 
the services provided must be vital to achieving the 
[independent living] goal, not merely desirable of helpful." 
See VAOPGCPREC 6-2001.

Based upon the totality of the evidence, it is clear that the 
requested equipment is desirable rather than vital.  Given 
that the Veteran's disability picture is such that 
achievement of a vocational goal is not currently reasonably 
feasible, the requested equipment is solely for a 
recreational use and these recreational uses are not 
indicated to be necessary for independent by any of the 
Veteran's treating professionals.  Instead, the treating 
professionals have noted the woodworking activity and hobby 
would be beneficial and therapeutic.  Indeed, the Veteran is 
already involved in woodworking and is seeking additional 
equipment and education.  As such, he is seeking the 
expansion of a recreational hobby in which he is already 
engaged.  Therefore, although the requested equipment would 
be desirable, it does not meet the necessity standard set out 
in the regulation. See 38 C.F.R. § 21.60; see also VAOPGCPREC 
6-2001.

The Board is cognizant of the severity of the Veteran's 
disabilities that were incurred during his period of service.  
However, because the record demonstrates that support of a 
home-based woodworking activity and hobby is desirable as 
opposed to necessary, the Board must find that it is not 
vital to achieving the goals of an Individual Independent 
Living Program.  For these reasons, the Veteran's request for 
entitlement to support of a home-based woodworking activity 
and hobby under an Individual Independent Living Program is 
denied.


ORDER

Entitlement to a home-based woodworking activity and hobby 
under Title 38, United States Code, Chapter 31 is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


